Name: 2010/97/CFSP: Council Decision 2010/97/CFSP of 16Ã February 2010 on adapting and extending the period of application of the measures in Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: political framework;  economic policy;  European construction;  cooperation policy;  Africa;  politics and public safety;  rights and freedoms
 Date Published: 2010-02-19

 19.2.2010 EN Official Journal of the European Union L 44/20 COUNCIL DECISION 2010/97/CFSP of 16 February 2010 on adapting and extending the period of application of the measures in Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 thereof, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1) and revised in Luxembourg on 25 June 2005 (2), hereinafter referred to as the ACP-EC Partnership Agreement, and in particular Article 96 thereof, Having regard to the Internal Agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (3), and in particular Article 3 thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Decision 2002/148/EC (4), the consultations with the Republic of Zimbabwe under Article 96(2)(c) of the ACP-EC Partnership Agreement were concluded and appropriate measures, as specified in the Annex to that Decision, were taken. (2) By Decision 2009/144/EC (5) the application of the measures referred to in Article 2 of Decision 2002/148/EC, which had been extended until 20 February 2004 by Article 1 of Decision 2003/112/EC (6), until 20 February 2005 by Article 1 of Decision 2004/157/EC (7), until 20 February 2006 by Article 1 of Decision 2005/139/EC (8), until 20 February 2007 by Article 1 of Decision 2006/114/EC (9), until 20 February 2008 by Article 1 of Decision 2007/127/EC (10) and until 20 February 2009 by Article 1 of Decision 2008/158/EC (11), was extended for a further period of 12 months until 20 February 2010. (3) The creation of an inclusive Government should be recognised as an opportunity to re-establish a constructive relationship between the European Union and Zimbabwe and to support the implementation of its reform programme. (4) However, taking into consideration recent events in Zimbabwes political development, as well as the fact that certain important measures concerning the essential elements of the ACP-EC Partnership Agreement, fully integrated into the Global Political Agreement agreed among the three political parties, have still not been adequately implemented, the essential elements cited in Article 9 of the ACP-EC Partnership Agreement are not respected, and the current conditions in Zimbabwe do not ensure respect for human rights, democratic principles and the rule of law. (5) The period of application of the measures should therefore be extended, HAS ADOPTED THIS DECISION: Article 1 The measures referred to in the annexed letter are hereby adopted as appropriate measures within the meaning of Article 96(2)(c) of the ACP-EC Partnership Agreement. These measures shall apply for a period of 12 months from 21 February 2010 until 20 February 2011. The measures shall be kept under constant review. The letter in the Annex to this Decision shall be addressed to the President of Zimbabwe, Mr Mugabe, and copied to Prime Minister Tsvangirai and Deputy Prime Minister Mutambara. Article 2 This Decision shall enter into force on the day of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 16 February 2010. For the Council The President E. SALGADO (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 209, 11.8.2005, p. 26. (3) OJ L 317, 15.12.2000, p. 376. (4) OJ L 50, 21.2.2002, p. 64. (5) OJ L 49, 20.2.2009, p. 15. (6) OJ L 46, 20.2.2003, p. 25. (7) OJ L 50, 20.2.2004, p. 60. (8) OJ L 48, 19.2.2005, p. 28. (9) OJ L 48, 18.2.2006, p. 26. (10) OJ L 53, 22.2.2007, p. 23. (11) OJ L 51, 26.2.2008, p. 19. ANNEX LETTER TO THE PRESIDENT OF ZIMBABWE The European Union attaches the utmost importance to the provisions of Article 9 of the ACP-EC Partnership Agreement. As essential elements of the Partnership Agreement, respect for human rights, democratic institutions and the rule of law form the basis of our relations. By letter of 19 February 2002, the European Union informed you of its decision to conclude the consultations held under Article 96 of the ACP-EC Partnership Agreement and to take appropriate measures within the meaning of Article 96(2)(c) of that Agreement. By letters of 19 February 2003, 19 February 2004, 18 February 2005, 15 February 2006, 21 February 2007, 19 February 2008 and 20 February 2009 the European Union informed you of its decisions not to revoke the appropriate measures and to extend the period of application until 20 February 2004, 20 February 2005, 20 February 2006, 20 February 2007, 20 February 2008, 20 February 2009 and 20 February 2010 respectively. The European Union welcomes the formation of the Government of National Unity based on the Global Political Agreement (GPA) which has been set up on 13 February 2009. The European Union reiterates the great importance it attaches to the political dialogue, provided for in Article 8 of the ACP-EC Partnership Agreement, launched officially at the request of the Government of Zimbabwe at the EU-Zimbabwe Ministerial Troika on 18-19 June 2009 in Brussels and to the agreement reached on the way forward. This includes the definition of joint roadmaps with mutual commitments. These are intended to reflect on the Zimbabwe side the effective implementation of the GPA, and on the European Union side the progressive lifting of current restrictions and the normalisation of EU-Zimbabwe relations. The European Union supports the Government of Zimbabwes ongoing efforts to implement the GPA, and welcomes the intensified regional diplomacy led by South Africa in support of reform in Zimbabwe. However, the European Union regrets the lack of progress within the framework of the political dialogue provided for in Article 8 of the ACP-EC Partnership Agreement. The European Union continues to believe that significant progress in the implementation of the GPA is not only essential but possible and achievable as underlined in your exchanges with SADC. In the light of the above, the European Union has concluded that the appropriate measures can only be fully revoked once the GPA is effectively implemented. The European Union has therefore decided to extend the period of application of the appropriate measures set out in Council Decision 2002/148/EC until 20 February 2011 and to adapt the appropriate measures to reflect the GPAs implementation since February 2009, in particular in the economic sphere. At this point in time no financial support should be channelled through the Government budget. The European Union has decided to work on progressing GPA implementation and to modify indents (b) and (c) as follows: (b) Financial support for all projects is suspended except those in support of the population, in particular in social sectors and those in support of the reforms contained in the GPA. (c) Financing shall be reoriented in support of the population in particular in social sectors and in support of the stabilisation process of the country, in particular with regard to democratisation, respect for human rights and the rule of law. All the other measures listed in the Annex to Council Decision 2002/148/EC shall continue to apply without changes. The Council Decision can be reviewed at any time prior to 20 February 2011. The European Union will therefore continue to support the stabilisation of the Government of National Unity and its reform programmes through its transitional support for agriculture and food security, social sectors, including health and education, and for GPA implementation. The European Union wishes to re-emphasise the importance it attaches to future EU-Zimbabwe cooperation and to confirm its willingness to revive and advance the political dialogue provided for in Article 8 of the ACP-EC Partnership Agreement. In that context, we hope that sufficient progress will be made in the implementation of the GPA by the Government of Zimbabwe in the near future so as to allow the resumption of full cooperation. Yours faithfully, For the Commission JosÃ © Manuel BARROSO For the Council E. SALGADO